Reargument of an appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered May 29, 1987, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. By order of this court dated May 9, 1988, the sentence was affirmed (People v Crespo, 140 AD2d 1016) and by order of this court dated January 26, 1989, inter alia, the defendant’s pro se motion, inter alia, for reargument was granted and the parties were directed to serve and file briefs on the defendant’s appeal from the judgment.
Ordered that upon reargument, the judgment is affirmed.
By failing to challenge the sufficiency of his factual allocution before the trial court, the defendant has not .preserved the issue for appellate review as a matter of law (see, People v *574Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, "[a] bargained guilty plea to a lesser crime makes unnecessary a factual basis for the particular crime confessed” (People v Clairborne, 29 NY2d 950, 951; see, People v Tavarez, 151 AD2d 793). " '[TJhere is no suggestion in the record or dehors the record that the guilty plea was improvident or baseless’ ” (People v Moore, 91 AD2d 1050, quoting from People v Fooks, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.